 Case: 4:19-cv-00167-JAR Doc. #: 76 Filed: 11/10/20 Page: 1 of 2 PageID #: 388




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


       RAMORI ROGERS,                                )
                                                     )
                    Movant,                          )
                                                     )
              vs.                                    )         Case No. 4:19-CV-00167-JAR
                                                     )
       UNITED STATES OF AMERICA,                     )
                                                     )
                    Respondent.                      )


                                  MEMORANDUM AND ORDER

       This matter is before the Court on Movant Ramori Rogers’ Motion for Leave to File a

Second or Successive § 2255 Motion to Vacate, Set Aside or Correct Sentence. (Doc. 75). This

Court previously denied Movant’s initial § 2255 motion (Doc. 64) and motion for reconsideration.

(Doc. 71). Movant seeks leave to file a second or successive motion due to “newly discovered

prosecutorial misconduct, ineffective assistance of counsel, as well as several violations of

[Movant’s] constitutional rights.” (Doc. 75 at 1).

       Pursuant to 28 U.S.C. § 2255(h), a “second or successive motion must be certified as

provided in section 2244 by a panel of the appropriate court of appeals.” The requirement that a

movant obtain authorization from the court of appeals before filing a second or successive motion

is jurisdictional. Burton v. Stewart, 549 U.S. 147, 152 (2007). Because Movant has not obtained

such authorization, the instant motion will be denied. This Court may hear Movant’s second or

successive motion “if and only if the court of appeals authorizes its filing.” Cotton v. United States,

Case No. 4:20-CV-872-JAR, 2020 WL 4536428, at *2 (E.D. Mo. Aug. 5, 2020).




                                                         -1-
 Case: 4:19-cv-00167-JAR Doc. #: 76 Filed: 11/10/20 Page: 2 of 2 PageID #: 389




      Accordingly,

      IT IS HEREBY ORDERED that Movant Ramori Rogers’ Motion for Leave to File a

Second or Successive § 2255 Motion to Vacate, Set Aside or Correct Sentence (Doc. 75) is

DENIED.



      Dated this 10th day of November, 2020.


                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                                -2-
